Name: 2002/105/EC,ECSC,Euratom: Council Decision of 28 January 2002 on the order in which the office of President of the Council shall be held
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2002-02-09

 Avis juridique important|32002D01052002/105/EC,ECSC,Euratom: Council Decision of 28 January 2002 on the order in which the office of President of the Council shall be held Official Journal L 039 , 09/02/2002 P. 0017 - 0017Council Decisionof 28 January 2002on the order in which the office of President of the Council shall be held(2002/105/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 203 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the second paragraph of Article 27 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 116 thereof,Having regard to the Council Decision of 1 January 1995 determining the order in which the office of President of the Council shall be held(1), and in particular Article 1(2) thereof,Having regard to the proposal by Germany and Finland of 18 January 2002,Whereas:This Decision is without prejudice to any further amendments to the order in which the office of President shall be held which the Council might adopt, in particular in connection with the accession of new Member States to the Union,HAS DECIDED AS FOLLOWS:Article 1The respective periods in which Germany and Finland shall hold the office of President of the Council during the second six months of 2006 and the first six months of 2007 are hereby reversed.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 28 January 2002.For the CouncilThe PresidentJ. PiquÃ © i Camps(1) OJ L 1, 1.1.1995, p. 220.